Citation Nr: 1118183	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-33 626	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado




THE ISSUE

Entitlement to service connection for left thoracic outlet syndrome.




ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1984 to May 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim was previously before the Board in October 2009, at which time it was remanded for additional development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's left thoracic outlet syndrome began in or is otherwise related to her military service. 



CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has left thoracic outlet syndrome which is related to her active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this case, however, no further notice or assistance is required relative to the claim of entitlement to service connection for a left knee disorder as the outcome of the Board's decision is favorable to the Veteran, and no prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran has claimed entitlement to service connection for left thoracic outlet syndrome.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's primary contention, as indicated in several written statements from throughout the appeal period, is that she has left thoracic outlet syndrome that began in service.  In her March 2007 Notice of Disagreement (NOD) she stated her left thoracic outlet syndrome is not nearly as bad as her right, but that both are due to her service in the Air Force.  

The Veteran's service treatment records indicate that she was seen for right arm pain and numbness in December 1995, which was assessed as right thoracic outlet syndrome.  Treatment records from January 1996 show that the Veteran underwent an electromyography and nerve conduction study.  At that time the Veteran reported bilateral arm pain and paresthesia.  The findings from these studies were normal and the examiner stated that there was nothing to suggest a diagnosis of neurogenic thoracic outlet syndrome.  Records from February 2002 state that electromyphysiological findings in the right arm indicate the presence of a mild lesion for thoracic outlet syndrome.  Service treatment records do not show a diagnosis of or treatment for left thoracic outlet syndrome.  

The Veteran was first afforded a VA examination in support of her claim in April 2006.  During that examination the Veteran reported that her symptomatology began in the 1990s, with diffuse numbness and tingling in the hands and cramping in the forearms.  The examiner diagnosed the Veteran with mild right thoracic outlet syndrome, and stated that there were no significant objective findings found to support left thoracic outlet syndrome at that time.  

Private treatment records from May 2006 indicate a diagnosis of thoracic outlet syndrome, but do not specify whether the diagnosis is bilateral or based solely on the right or left side.  Records from February 2008 indicate that the Veteran complained of bilateral hand pain and numbness.  At that time she reported that she had been experiencing upper extremity pain, numbness and weakness for the past 20 years.  A sensory examination indicated that the Veteran had decreased pinprick sensation in her upper extremities bilaterally.  It was noted that numbness appeared more significant on the ulnar aspect of both of the Veteran's forearms and hands.  Electromyography testing from March 2008 indicated normal results.  Records from May 2008 indicate possible thoracic outlet syndrome.  

VA treatment records from October 2008 indicate treatment for bilateral thoracic outlet syndrome.  A November 2008 letter from that practitioner indicates that the Veteran was having ongoing problems with thoracic outlet syndrome.  She stated that the Veteran's thoracic outlet syndrome, with numbness in both arms, is as likely as not related to her active service.  Records from September 2009 indicate continued treatment.

Most recently, in June 2010, the Veteran was afforded an additional VA examination in support of her claim.  The examiner indicated having reviewed the Veterans' claim file.  He noted that while the February 2002 testing did not address the Veteran's left upper extremity.  Physical examination revealed bilateral erythema in the Veteran's hands, mild tenderness in both shoulders and both numbness and tingling with certain maneuvers.  The examiner diagnosed the Veteran with left shoulder thoracic outlet syndrome and opined that the condition was incurred in service and is related to symptoms which had their onset during service.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has left thoracic outlet syndrome that is related to or began during her military service.  For the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that her current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that she suffered from bilateral upper extremity numbness during service and that she has had continuous symptoms since service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds the June 2010 VA examination to be highly probative.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

Entitlement to service connection for left thoracic outlet syndrome is granted. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


